Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered November 17, 2006 in a breach of contract action. The order, among other things, granted plaintiffs motion for partial summary judgment in the amount of $38,409.75 plus interest.
Now, upon reading and filing the stipulation withdrawing appeals signed by the attorneys for the parties on May 7, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.E, Martoche, Smith, Lunn and Peradotto, JJ.